Appeal from order of disposition, Family Court, Bronx County (Monica Drinane, J.), entered on or about July 12, 2005, which *297adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she had committed acts which, if committed by an adult, would constitute the crimes of assault in the third degree and menacing in the third degree, and placed her with the Office of Children and Family Services for a period of 12 months, held in abeyance, and the matter remanded for a hearing as to whether the identification of appellant by a witness was confirmatory.
As we held in a companion case (Matter of Amanda L., 30 AD3d 180 [2006]), a Rodriguez hearing (People v Rodriguez, 79 NY2d 445 [1992]) is necessary to determine if the witness in question was sufficiently familiar with this appellant so as to exempt her out-of-court identification from the GPL 710.30 (1) (b) notice requirement. We find no basis upon which to make a different determination from the one we made in the previous case. Concur—Tom, J.P., Marlow, Williams, Gonzalez and Catterson, JJ.